Rudkin, J.
Oh the 12th day of July, 1905, the plaintiff and defendant entered into a written contract whereby the defendant agreed to excavate certain property belonging to the plaintiff, in accordance with the specifications thereto attached, and to place proper underpinning under the house situated thereon so as to hold the same in place. The defendant entered upon the performance of this contract and so negligently conducted the work that th:e supports under the house gave way, and in consequence the house fell a distance of seven or eight feet and was wrecked and destroyed. This action was brought to recover damages for the injury resulting from the wrecking of the house. The case was tried before the court, without a jury, and resulted *542in findings and a judgment in favor of the plaintiff in the sum of $1,125. From this judgment the defendant has appealed.
The principal questions presented by the appeal are questions of fact. The execution of the contract for the work was admitted, the court found that the house was of the value of $1,500, that it fell through the negligence and carelessness of the appellant, and that in the fall it became wrecked and ruined and was rendered utterly valueless. In disposing of the case the learned judge said:
“The preponderance of the testimony, both from the standpoint of the number of witnesses and the evidence itself, it seemed at the close of the trial was in favor of the plaintiff, and this impression was strengthened by a personal inspection of the premises which I made at the close of court yesterday afternoon.”
After reading the testimony and inspecting the photographs attached to the statement of facts, we are unable to reach a different conclusion.
Complaint is made on the score that the court ignored the offer on -the part of the appellant to repair the building for the sum of $300. A cause of action accrued as soon as the wrong was committed, the measure of damages was the difference between the value of the house immediately before and immediately after the fall, and the offer of the appellant to repair could be considered only in connection with the question of damages, and not as a defense to the action. Complaint is further made that the court failed to make proper conclusions of law, but such-failure would not necessitate or warrant a reversal of the judgment. Gaffney v. Megrath, 11 Wash. 456, 39 Pac. 973.
There is no error in the record and the judgment is affirmed.
Hadley, C. J., Fullerton, Root, Dunbar, Mount, and Crow, JJ., concur.